Exhibit 8.2 Watson, Farley & Williams LLP Our reference: HOLS1/24435.50016/80192893v1 August 6, 2013 Capital Product Partners L.P. 3, Iassonos Street Piraeus, Athens 18537 Greece 1133 Avenue of the Americas New York, New York 10036 Tel +1 Fax +1 Registration Statement on Form F-3 (No. 333-177491) – Prospectus Supplement Dear Sirs: We have acted as special counsel as to matters of the law of the Republic of the Marshall Islands (“Marshall Islands Law”) for Capital Product Partners L.P., a Marshall Islands limited partnership (the “Company”), in connection with the offer and sale by the Company of common units pursuant to the Company’s Registration Statement on Form F-3 (File No. 333-177491) (the “Registration Statement”), the preliminary prospectus supplement dated August 5, 2013 (the “Preliminary Prospectus”) to the base prospectus dated December 6, 2011 (the “Base Prospectus”) and the prospectus supplement dated August 6, 2013 (the “Prospectus”) to the base prospectus dated December 6, 2011. In rendering this opinion, we have examined originals or copies (certified or otherwise identified to our satisfaction) of the following documents: (i) the Registration Statement; (ii) the Base Prospectus; (iii) the Preliminary Prospectus; (iv) the Prospectus; and (v) such other papers, documents, agreements, certificates of public officials and certificates of representatives of the Company and its affiliates, as we have deemed relevant and necessary. In such examination, we have assumed (a) the legal capacity of each natural person, (b) the genuineness of all signatures and the authenticity of all documents submitted to us as originals, (c) the conformity to original documents of all documents submitted to us as conformed or photostatic copies, (d) that the documents reviewed by us in connection with the rendering of the opinion set forth herein are true, correct and complete and (e) the truthfulness of each statement as to all factual matters contained in any document or certificate encompassed within the due diligence review undertaken by us.As to any questions of fact material to our opinion, we have, when relevant facts were not independently established, relied upon the aforesaid certificates.We have not independently verified the facts so relied on. Watson, Farley & Williams LLP is a Delaware limited liability partnership. Any reference to a 'partner' means a member of Watson, Farley & Williams LLP, or a member or partner in an affiliated undertaking, or an employee or consultant with equivalent standing and qualification. Watson, Farley & Williams LLP or an affiliated undertaking has an office in each of the cities listed. London — New York — Paris — Hamburg — Munich — Frankfurt — Rome — Milan — Madrid — Athens — Piraeus — Singapore — Bangkok — Hong Kong Capital Product Partners L.P. August 6, 2013 Page 2 This opinion letter is limited to Marshall Islands Law.We expressly disclaim any responsibility to advise of any development or circumstance of any kind, including any change of law or fact that may occur after the date of this opinion letter that might affect the opinion expressed herein. Based on the facts as set forth in the Preliminary Prospectus and Prospectus and having regard to legal considerations which we deem relevant, and subject to the qualifications, limitations and assumptions set forth herein, we hereby confirm that we have reviewed the discussion set forth in the Base Prospectus under the caption “Non-United States Tax Consequences—Marshall Islands Tax Consequences” and in the Prospectus under the caption “Non-United States Tax Consequences—Marshall Islands Tax Consequences” and we confirm that the statements in such discussions, to the extent they constitute summaries of law or legal conclusions, unless otherwise noted, are the opinion of Watson, Farley & Williams LLP with respect to Marshall Islands tax consequences as of the date of the effectiveness of the Registration Statement (except for the representations and statements of fact of the Company included under such captions, as to which we express no opinion). We consent to the filing of this opinion as an exhibit to a Report on Form 6-K of the Company and to the references to our firm in the Registration Statement, the Preliminary Prospectus and the Prospectus.In giving this consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended (the “Securities Act”), or the rules and regulations promulgated thereunder, nor do we admit that we are experts with respect to any part of the Registration Statement within the meaning of the term “expert” as used in the Securities Act. Very truly yours, Watson, Farley & Williams LLP /s/ Watson, Farley & Williams LLP
